IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ROXUL USA, INC. : CIVIL ACTION
v.
NO. 17-1258
ARMSTRONG WORLD INDUSTRIES,
INC.
MEMORANDUM
KEARNEY, J. March 8, 2019

After thirty years of enjoying the largest market share in the sale of acoustical ceiling tiles
to commercial builders in the United States among three long-established competitors, the leading
domestic ceiling tile manufacturer decided it could not afford a Danish ceiling tile manufacturer
hoping to sell its ceiling tiles in the United States beginning in 2013 to repeat its success in Europe.
Before the Danish manufacturer arrived, the leading domestic manufacturer - and at least one of
its existing domestic competitors _ offered exclusivity rights to building supply distributors to sell
only its commercial tile product in specified domestic markets. The distributors appear to be the
end-consumer commercial building contractor’s primary means of purchasing ceiling tiles for their
building proj ects. But when the Danish manufacturer arrived, the leading domestic manufacturer
prohibited its exclusive building supply distributors from selling the Danish manufacturer’s ceiling
tiles in any market, even if its exclusive distributor did not otherwise sell its ceiling tiles in a certain
market. As the large distributors purchased smaller distributors, this clause precluded the Danish
manufacturer from accessing building distributors who once sold its product or who never sold the
leading manufacturer’s ceiling tiles. The Danish manufacturer sued the lead domestic
manufacturer for anti-trust violations under the Sherman and Clayton Acts. Following extensive

discovery, the lead manufacturer now asks for summary judgment on all claims and the Danish

manufacturer seeks summary judgment in its favor on one Clayton Act claim. We deny the
motions due to genuine issues of material fact as to the extent of anti-trust injury and whether the
lead manufacturer: substantially foreclosed the market, possesses monopoly power, used its power
to foreclose competition, extended its exclusivity agreements to prevent meaningful competition,

and, coerced contractors into accepting exclusivity or otherwise precluding competition.

I. Undisputed facts.1

Armstrong World Industries, lnc. and Roxul USA, Inc. dba Rockfon, sell suspended
acoustical ceiling tiles for commercial buildings in the United States.2 Four manufacturers now
account for most commercial ceiling tile sales in the United States: Armstrong, United States
Gypsum (USG), CertainTeed, and Rockfon.3

Contractors use ceiling tiles to cover ducts, wiring and other structural features in a
commercial building.4 The tiles fit into grid systems in two~by-two foot or two-by-four foot
patterns.5 Contractors purchase ceiling tiles for new construction projects and “repair and replace”
proj ects.6 For “repair and replace” jobs, contractors take old, worn-out, or damaged existing tiles
in buildings and replace them with new tiles.7

In a construction project, a building owner can hire an architect to design the building.8
The architect provides the specification_or “spec”_for the project, sometimes listing the
architect’s desired brand for the necessary building products.9 Architects often include the listed
brand of ceiling tile for the project and several “equal” alternatives to the listed brand.10 Ceiling
tile manufacturers often influence architects to use their products in the specificationsll

The contractor orders the product based on the architect’s specifications from retailers,
distributors, or directly from the manuf`acturer.12 Sometimes, the contractor “flips the spec” and

orders a brand different than the brand in the specification13 A contractor may “flip the spec”

because of preference, cost, or availability.14 Contractors sometimes have preferred distributors
who they use repeatedly for construction jobs.15

A. Armstrong, holding the largest market share for commercial ceiling tile in the

United States, placed restrictions on the building products distributors if they
wish to sell Armstrong’s tile.

Armstrong has manufactured ceiling tiles since the 194Os.16 Armstrong accounts for
approximately sixty percent of the suspended acoustical ceiling tile market in the United States in
terms of revenue. 17 USG is the second largest manufacturer, with a market share of twenty-nine to
thirty percent, while CertainTeed is the third largest with eleven to fifteen percent of the market.18
Armstrong sells its ceiling tiles primarily to building supply distributors, who in turn sell the tiles
to contractors for construction proj ects.19 Contractors historically prefer to purchase their building
supplies from a distributor who can minimize travel and delay costs. As testified at our Daubert
hearing, a building supply distributor generally sells more than ceiling tile and will deliver the
building products to the job site on the requested date. This practice allows contractors to
efficiently manage inventory on a job site. Armstrong provides building distributors selling its
acoustical tile with rebates through its “Gold Circle” program.20 Armstrong also provides its
distributors with online and in-class sales training programs21

In addition to rebates and training, Armstrong hopes to maintain its market leader position
through extensive multi-year contracts with building distributors. For example, Armstrong has
long required distributors who wish to sell the largest selling Armstrong tile to only sell
Armstrong’s tiles: “Distributor will use its best efforts to promote, sell and service all Ceiling
Products within its Territory and will not have a direct buying relationship with any other

manufacturer of competing ceiling products[.]”22 Armstrong generally limits its written exclusivity

agreements to three-year terms, although Rockfon argues these exclusivity agreements last

indefinitely.23 Like Armstrong, USG also has exclusivity agreements with its distributors24
Armstrong enjoyed particularly strong distributor relationships With many of the largest building
supply distributors, including Foundation Building Materials and Gypsum Management Supply,
two of the largest building supply distributors in the United States.

B. Rockfon’s entry into the United States ceiling tile market.

Rockfon, a subsidiary of the Danish company Rockwool International, attained a thirty-
percent market share in the European ceiling tile market before 2013. In 2011, Rockfon hired
the consulting firm Ducker Worldwide to assess the North American market.25 Ducker reported,
assuming a “solid distribution network established upfront,” Rockfon could “capture up to 3% of
the overall suspended ceiling market” in five years.26 Ducker also explained in the United States
market, “[i]t is most common for a distributor location to be exclusive in one brand (especially
smaller distributors). . . . due to manufacturers desire for a secure dealer relationship and decreased

competition on the sales floor.”27

Knowing these obstacles, Rockfon entered the United States market in 2013 with a strategy
of building a distribution network and placing its tiles in architect specifications28 ln a June 2016
presentation, Rockfon reported “[t]he U.S. market is virtually 100% based on specification for
ceiling products~_being specified does not mean the project is automatically Won, but not being
specified severely limits growth opportunities.”29 Rockfon also reached out to architects to
increase its presence in specifications30 By 2017, Rockfon specified over seventy million square
feet of ceiling tiles.31

While maintaining a strategy of building a presence in specifications, Rockfon also
recognized the importance of distributors, A Rockfon representative testified “[h]aving a strong

distributor partner in any territory would be key to growing and maintaining market share.”32

From 2013 to 2017, Rockfon imported its ceiling tiles into the United States from its plant \
in Poland.33 ln July 2017, Rockfon opened a tile manufacturing plant in Mississippi.34 In the
proposal for its first U.S. plant, it stated “[d]istributors see local production as a necessary show
of ROCKWOOL’s commitment to the market. Without it, they will not take the risk of carrying

ROCKFON as their sole ceilings brand.”35
C. Armstrong’s response to Rockfon’s entry in the United States market.

Armstrong described Rockfon’s entry into the United States market as “one of the most

challenging obstacles” to its business and “the most significant competitive threat in 30 years.”36

In September 2012, Armstrong told its employees, “Rockfon entered the European market and was

able to gain approximately 30% market share in a relatively short period of time, we cannot afford

this to happen in the Americas.”37

1. The “No Rockfon” clause in its exclusive distributor agreements.
In 2013, Armstrong began including a clause in its exclusivity agreements precluding
building distributors selling Armstrong tile from selling Rockfon tile even if the distributor’s
specific location did not sell Armstrong:

Distributor will use its best efforts to promote, sell and service all Ceiling Products
within the Territory. Distributor agrees not to purchase for resale at any Distributor
Location listed on Attachment A of the Distribution Agreement, ceiling products
of any type from any manufacturer other than Armstrong. For all other Distribution
Locations not listed on Attachment A that are owned or operated by any of
Distributor, its owners, successors or affiliated companies (“Non-Armstrong
Locations”), Distributor agrees (on behalf of itself and its owners, successor and
affiliatea§) that none of them will purchase any Rockfon ceiling products for
resale.

If the building distributor decided to sell Rockfon tiles in locations where it did not sell

Armstrong tiles, Armstrong could stop supplying Armstrong tiles to any of the building

distributor’s locations or allow other distributors to also now sell Armstrong in the distributor’s
otherwise exclusive markets:

In the event Distributor, its owners, successors or affiliated companies breach the

agreements in this Paragraph 4, Armstrong may, in its sole discretion (a) terminate

this Agreement or any other distribution arrangement with any of them for cause,

(b) terminate for cause the authority to distribute Ceiling Products in all or part of

any non-exclusive Territory, and (c) change to non-exclusive distribution any or all

of any exclusive distribution Territory granted under this Agreement or any other

distribution arrangement with any of them for cause,39

Rockfon refers to this clause as the “No Rockfon” clause.40 Armstrong included the “No
Rockfon” clause in its written distribution agreements with six different distributors including
Foundation Building Materials and Gypsum Management Supply.41 By 2013, Foundation and
Gypsum Management began to purchase smaller distributors across the country.42 Since
Foundation and Gypsum Management had “No Rockfon” Clauses in their distributor contractors,
the “No Rockfon” clause similarly bound a smaller distributor after consolidation.43 Distributors
Great Western Building Materials, Gypsum Supply, Badgerland Supply, and Rockwise all sold
Rockfon in the United States.44 After Foundation and Gypsum Management purchased these
distributors, they stopped selling Rockfon tiles.45

2. Armstrong’s pressure outside of the “No-Rockfon” clause.

Armstrong pressured its distributor CEMEX not to carry Rockfon tiles. Armstrong
contracted with CEMEX, a distributor in Florida.46 In a November 2014 email, Armstrong area
manager Frank Pasquerello informed Armstrong Vice President Paul Corr about a conversation he
had with a CEMEX representative:

I explained the situation as we discussed and told him we have asked our

distributors not to support Rockfon in markets where they sell Armstrong and also

markets where they don’t handle the Armstrong line. I explained as you suggested

that this was being handled either through new distributor agreements or through
verbal understandings for lack of a better word.47

After meeting with Mr. Corr in 2014, CEMEX representative Frank Salters understood
from Mr. Corr “if CEMEX pursued or attempted to pursue the Rockfon line, that CEMEX might
lose the Armstrong line.”48

Ceiling tile manufacturers sometimes sell their ceiling tiles directly to contractors - cutting
out the middle man building distributor. The parties dispute whether direct sales to contractors is
a viable alternative to selling through distributors, Armstrong argues its exclusivity agreements
with distributors do not bind contractors, who can purchase their desired tile brand from any
distributor or buy directly from a manufacturer Rockfon argues direct sales to contractors are not
a viable means of sale as manufacturers in the United States primarily sell ceiling tiles through
distributors. Rockfon also argues contractors are not truly free to choose their desired brand as
they usually purchase the brand carried by their preferred distributor.

Acousti, a building contractor, refused to purchase ceiling tiles from Rockfon in 2014
because of “pressure from Armstrong.”49 Rockfon representative Douglas Bernard met with
Acousti representatives in January 2014.50 The contractor’s representatives told Mr. Bernard of
having “to take a hands-off approach” with respect to Rockfon, explaining it “had too much to risk
with losing the Armstrong line.”51

D. Rockfon’s growth in the United States market.

In October 2013, Rockwool acquired Chicago Metallic Company, a tile grid
manufacturer52 The purchase afforded access to Chicago Metallic’s pre-established distributor
network, with 190 grid distributors.53 Rockfon also sold ceiling tiles through lnsulation

Distributors, lnc., a distributor primarily focused on selling insulation products.54 Mr. Noeth, a

Rockfon representative, testified lDl “was mostly insulation-focused,” and Rockfon chose

Insulation Distributors “because that was our only option after the changes that were forced on us
through the Armstrong pressures.”55

In 2014, Rockfon reported $4,324,953 in ceiling tile revenue.56 In 2017 , it reported ceiling
tile revenue of $20,999,933.57 lt projected $30,707,152 in revenue for 2018.58 While Rockfon had
an exclusive arrangement with its distributor Gypsum Supply in 2013, it cancelled the arrangement
and no longer has exclusivity agreements with distributors,59

In a 2017 report, independent consulting firm Simon-Kutcher found Rockfon had access
to at least one distributor or contractor in each “metropolitan statistical area.”60 Simon-Kutcher
also found with respect to the United States market a “[l]ack of distribution partners in core North
American markets is a real issue.”61

E. The parties adduced qualified expert testimony.

Rockfon’s expert Professor Einer Elhauge, an antirust professor at Harvard University,
opined on foreclosure, damages, anti-competitive harm, lack of procompetitive effect, and
Armstrong’s monopoly power,62 Professor Elhauge calculated Rockfon maintains an
approximately two-percent share of the suspended acoustical ceiling tile market in the United
States four years after entering the market.63 He calculated Armstrong’s market share as sixty-one
to sixty-two percent in terms of revenue, and fifty-five to fifty-six percent in terms of volume from
2013 to 2017.64

Professor Elhauge defined sixty-one regional submarkets in the United States where
Armstrong charges different prices.65 Armstrong calls these areas “Pricing Metros” and assigns
each of its distributors to one of the metros.66 Armstrong allows its distributors to sell its products

only within the defined territory in the distributor agreement67 The defined territory is usually

smaller than the Pricing Metro.68

Professor Elhauge opined on the extent Armstrong’s exclusivity agreements foreclosed
Rockfon from the United States market. He calculated between 2014 and 2017, Armstrong,
through its exclusivity agreements, foreclosed thirty-eight to forty-one percent of the United States
suspended acoustical ceiling tile market in terms of volume, and forty-six to fifty-one percent of
the market in terms of revenue.69 When aggregating foreclosure caused by both USG and
Armstrong’s exclusivity agreements, he calculated approximately fifty to fifty-three percent
foreclosure by volume and fifty-eight to sixty-three percent by revenue.70 He opined Rockfon grew
faster amongst “unforeclosed” customers_-distributors not bound by Armstrong’s exclusivity
agreements-than amongst “foreclosed” distributors, those bound by Armstrong’s exclusivity
agreements71 He calculated between 2014 and 2017, Rockfon’s market revenue share amongst
foreclosed distributors did not grow at all, while its revenue share amongst unforeclosed
distributors increased from 0.8% in 2014 to 3.2% in 2017,72 He also calculated while it had an
actual market share of l.9% in 2017, Rockfon’s market share would have been 3.2% in 2017 “but
for” Armstrong’s alleged anti-competitive conduct_-its exclusivity agreements73

Professor Elhauge acknowledged while exclusive dealing agreements can have
procompetitive effects, he opined Armstrong’s exclusivity agreements have none.74

To measure Rockfon’s damages, Professor Elhauge calculated Rockfon’s lost profits
resulting from Armstrong’s exclusivity agreements He calculated Rockfon’s estimated revenue
without Armstrong’s exclusivity agreements_-Rockfon’s “but-for” revenue,75 Professor Elhauge
also calculated Rockfon’s actual revenue amongst “unforeclosed” customers from 2014 to 2017,
with projected revenue for 2018.76 He then calculated Rockfon’s incremental profit margin for

both actual performance and “but-for” performance To calculate lost profits, Professor Elhauge

subtracted Rockfon’s actual incremental profit from its “but-for” incremental profits.77

Armstrong proffered Dr. Janusz Ordover, a professor of economics at New York
University, to opine on whether Armstrong engaged in prohibited anti-competitive conduct. Dr.
Ordover opined the evidence does not support Rockfon’s allegations Armstrong violated anti-trust
laws with its use of exclusivity agreements78 Dr. Ordover opined Rockfon’s growth in the United
States market precludes a finding of substantial foreclosure.79 Dr. Ordover calculated Rockfon’s
2018 market share as 2.7% in terms of volume, and 2.9% for revenue,80 Dr. Ordover found this
market share consistent with Ducker’s projection from 2011.81

Dr. Ordover found Armstrong’s exclusivity agreements have procompetitive effects. He
opined exclusivity with distributors “can incentivize investments in a brand and increase
competition among brands even if competition among distributors of the same brand is
restricted.”82 He opined because Armstrong invests in its distributors with training classes and
sales leads, its exclusivity agreements prevent competitors from “free-riding” on these
investments83 Acknowledging the “No Rockfon” clause in Armstrong’s exclusivity agreements
applies to locations where the distributor does not carry Armstrong tiles, he opines (1) Armstrong
trained distributor employees at locations where the distributor does carry Armstrong tiles and (2)
some trained distributor employees move to other locations where the distributor does not sell
Armstrong tiles.84
II. Analysis.85

Rockfon sues Armstrong for (1) unlawful monopolization under Section 2 of the Sherman
Act, (2) attempted monopolization under Section 2 of the Sherman Act, (3) restraint of trade
through exclusive dealing under Section 1 of the Sherman Act and Section 3 of the Clayton Act.86

Rockfon moves for summary judgment solely claiming Armstrong’s “No Rockfon” clause violates

Section 3 of the Clayton Act. Armstrong moves for summary judgment on all claims.

10

To establish an anti-trust violation under both Acts, Rockfon must show (1) Armstrong
engaged in “anti-competitive conduct” and (2) Rockfon suffered anti-trust injury as a result of the

challenged conduct.87

Rockfon alleges two types of anti-competitive conduct: (1) Armstrong’s “exclusive
dealing” agreements with its distributors and (2) the “No Rockfon” clause preventing its
distributors from selling Rockfon tiles. “An exclusive dealing arrangement is an agreement in
which a buyer agrees to purchase certain goods or services only from a particular seller for a certain
period of time.”88 “A claim of unlawful exclusive dealing may be pursued under § l or § 2 of the
Sherman Act or § 3 of the Clayton Act.”89 Rockfon alleges exclusive dealing claims under all three
sections. lt also alleges Armstrong’s “No Rockfon” clause is a naked restraint in violation of
Section 3 of the Clayton Act and seeks summary judgment on this Section 3 claim.

A. We deny Armstrong’s Motion as there are several genuine issues of material
fact precluding judgment on whether Armstrong engaged in anti-competitive
conduct.

We use the rule of reason to analyze Rockfon’s exclusive dealing agreements under
Sections l and 2 of the Sherman Act and Section 3 of the Clayton Act.90 “Under the rule of reason,
an exclusive dealing arrangement is anti-competitive only if its ‘ probable effect’ is to substantially
lessen competition in the relevant market, rather than merely disadvantage rivals.”91 We look at
“not only the percentage of the market foreclosed, but also take into account ‘the restrictiveness
and the economic usefulness of the challenged practice in relation to the business factors extant in
the market.”’92

Our Court of Appeals explained there is “no set formula” for determining legality of an

exclusive dealing arrangement but generally a plaintiff must show (1) “significant market power

by the defendant,” (2) “substantial foreclosure,” (3) “contracts of sufficient duration to prevent

11

meaningful competition by rivals,” and (4) “an analysis of likely or actual anticompetitive effects
considered in light of any procompetitive effects.”93 With regard to foreclosure, we also ask
whether competitors “can reach the ultimate consumers of the product by employing existing or
potential alternative channels of distribution.”94 We also may ask whether Armstrong “engaged in
coercive behavior” and whether the Armstrong’s customers could terminate the agreements95 We
can also consider whether Armstrong’s competitors engaged in exclusive dealing.96

1. We find a genuine issue of fact as to substantial foreclosure,

To establish “substantial foreclosure,” Rockfon must “define the relevant market and prove
the degree of` foreclosure.”97 Rockfon need not prove “total foreclosure” from the market but must
show Armstrong’s practices “bar a substantial number of rivals or severely restrict the market’s
ambit.”98 “[O]ur concern is not about which products a consumer chooses to purchase, but about
which products are reasonably available to that consumer.”99 “Substantial foreclosure allows the
dominant firm to prevent potential rivals from ever reaching ‘the critical level necessary’ to pose
a real threat to the defendant’s business.”100 ln circumstances where a monopolist controls the
market, we may find foreclosure when the monopolist uses “its power to break the competitive
mechanism and deprive customers of the ability to make a meaningful choice.”]01 “Traditionally
a foreclosure percentage of at least 40% has been a threshold for liability in exclusive dealing
cases,” but some courts require a “lesser degree of foreclosure” when the “defendant is a
monopolist.”102

We also ask in determining substantial foreclosure whether Rockfon could sell its products
through alternative channels. “If competitors can reach the ultimate consumers of the product by

employing existing or potential alternative channels of distribution, it is unclear whether such

12

restrictions foreclose from competition any part of the relevant market.”103 We ask not whether
alternative channels exist, but whether such charmels are “viable.”104

The parties dispute whether Armstrong’s exclusivity agreements substantially foreclosed
competition as necessary to find a violation under the Sherman and Clayton Acts. Armstrong
argues we should follow the lead of our Court of Appeals’ decisions in Eisai and Barr Laboratories
affirming summary judgment in favor of the defendant in Sherman and Clayton Act cases. Rockfon
argues our Court of Appeals’ decision in United States v. Dent_sply Internatz`onal, Inc.105 applies.

GNNetcom offers the most persuasive guidance on summary judgment

While these cases offer similarities to ours, we find Chief Judge Stark’s opinion in GN
Netcom, lnc. v. Plantronics, Inc.1°6 most informative since Armstrong primarily argues its
exclusivity agreements do not foreclose competition because they do not bind end-users-the
architects and contractors who consume the products. In GN Netcom, Netcom sued Plantronics
for exclusive dealing in the telephone headset market Like the ceiling tile market, telephone
headset manufacturers primarily sold their products to end users-call centers_-through
distributors. Plantronics maintained exclusivity agreements with its distributors prohibiting the
distributors from purchasing or promoting competitors’ products.107 Like today’s case, Netcom
sued for monopolization and attempted monopolization under Section 2 of the Sherman Act, and
restraint of trade under Section l of the Sherman Act and Section 3 of the Clayton Act. Netcom
argued Plantronics’ exclusive dealing agreements with headset distributors foreclosed it from
forty-seven percent of the market.108 Plantronics moved for summary judgment on all claims,
arguing Netcom’s ability to reach to end-users “negate[d] the essential element of significant

market foreclosure.”109

13

Plantronics argued Netcom could market its products to call centers, sell its products
through the “hundreds” of nonexclusive distributors available to Netcom, or even sell directly to
call centers and deliver the products through Plantronics’ distributors.110 Plantronics also presented
evidence Netcom successfully sold to call centers through these alternative channels, resulting in
an increased market share. Plantronics also introduced evidence it did not coerce call centers to
purchase its products Netcom argued such alternative channels were not viable because
Plantronics maintained exclusivity with superior distributors, these distributors “control[led]
access to end-users,” the distribution networks were “long entrenched,” and the end-users
remained loyal to Plantronics’ distributors,111

Chief Judge Stark denied summary judgment on all claims finding a genuine issue of fact
as to whether Netcom could avail itself of alternative channels. He explained Plantronics must
show more than the “mere existence of other avenues of distribution” and the court must assess
whether such alternative channels are “practical or feasible in the market as it exists and
functions.”112 Chief Judge Stark explained while Plantronics offered evidence showing Netcom
could “adequately compete” for end-users’ business despite exclusivity agreements, Netcom
offered evidence showing such efforts required “extensive wor ” to reach end-users.113 Netcom
also offered evidence showing “long-standing relationships between end-users and distributors,”
further impeding the viability of alternative channels.114 Thus, while the exclusivity agreements
did not contractually bind end-users, Judge Stark found a genuine issue of material fact as to
whether Netcom could successfully reach end-users without Plantronics’ distributors.

Armstrong essentially makes the same argument as Plantronics. Armstrong explains
because its exclusivity agreements do not bind contractors, a contractor seeking a Rockfon tile can

freely choose to find a distributor carrying Rockfon. Armstrong also argues its agreements do not

14

bind architects from including Rockfon tiles in the specifications for construction jobs.115

Armstrong argues Rockfon did in fact reach out to architects to develop a presence in
specifications ln a June 2016 presentation, Rockfon recognized “[t]he U.S. market is virtually
100% based on specification for ceiling products--being specified does not mean the project is
automatically won, but not being specified severely limits growth opportunities.”116 Armstrong
also argues Rockfon can sell directly to contractors, retail stores, and national accounts. Dr.
Ordover estimated direct-to-contractor sales may account for twenty-five percent of sales across
the entire market,117 For retail sales, Dr. Ordover testified sales to retail stores accounted for ten to
thirteen percent of Armstrong’s revenue from 2011 to 2018.118 Armstrong shows “national
accounts” like Kaiser Perrnanente, Chick-fil-A, RaceTrac, and Taco Bell, purchase ceiling tiles
directly from Rockfon.119

Rockfon argues considering the reality of the market, contractors do not freely switch
between distributors based on a tile brand preference, Rockfon offers evidence showing
contractors choose a tile based on the tiles carried by their preferred distributor. Professor Elhauge
found “contractors typically will include a [ceiling tile] brand in its bid for the job only if the
contractors’ preferred distributor carries the [ceiling tile] brand.”m As Armstrong maintains
exclusivity with the largest and most efficient distributors, Rockfon argues it cannot effectively
reach end users who prefer the largest, most efficient distributors, Rockfon instead resorts to
inferior distributors not bound by Armstrong’s exclusivity agreements, Professor Elhauge also
testified, because ceiling tiles account for only sixteen percent of the building materials contractors
use on a construction job, contractors do not switch from their preferred distributor merely to seek
out a ceiling tile brand.121 Rockfon also presents evidence Armstrong pressured contractors not to

sell Rockfon tiles at the risk of losing Armstrong’s line.122

15

Regarding architects, Rockfon argues fifty to seventy-five percent of architect
specifications allow contractors to purchase brands “equa ” to the specified brand, allowing
contractors to influence brand selection.123 Rockfon offers evidence showing while it intended to
develop a position in architect specifications, it understood the importance of distributors, as sales
through distributors accounted for seventy-seven percent of ceiling tile sales between 2014 and
2017,124

Rockfon also argues direct sales to contractors, retail stores, and national accounts are not
viable alternatives to sales through distributors, Rockfon also cites an Armstrong representative
statement’s showing direct sales to contractors is not a viable option: “Rockfon in 2017 has been
focusing on going directly to contractors to sell products. Will this be a sustainable strategy? We
think not, as ceiling tile primarily is sold through the distribution network for a reason.”125
Professor Elhauge testified manufacturers cannot viably sell through retailers like Home Depot
because retailers do not provide the same “whole range of services” distributors provide.126

While a jury could find lack of foreclosure based on the availability of alternative channels,
we find Roxul has presented sufficient evidence from which a jury could find such charmels were
not feasible. We do not judge the strength of either party’s evidence but find a jury could decide
whether alternative means are “practical” and would “pose[ ] a real threat” to Armstrong’s market
share.127

We are not persuaded by cases evaluating other strategies in other markets.

We are not similarly persuaded by the parties’ reliance on guidance from other markets
and involving other competitive strategies. For example, while Rockfon cites Dentsply, the size
of the competitors in the market differed significantly. In Dentsply, the defendant sold artificial

teeth through dealers and prevented its dealers from carrying competitors’ products.128 The

16

defendant threatened to cut off access to its products when a dealer considered adding another
manufacturer’s products.129 Our Court of Appeals reversed the district court’s finding competitors
had access to alternative channels of distributions lt explained, while the defendant’s competitors
had access to hundreds of dealers, the defendant had exclusivity with twenty-three key dealers.
The court noted “[t]he reality in this case is that the firm that ties up the key dealers rules the

market >a130

The defendant maintained a substantial market share of seventy-five to eighty percent of
the artificial teeth market, with the closest competitor achieving only five percent of the market,131
While Armstrong does not dispute it holds the largest share of the ceiling tile market, the next
largest competitor--USG-holds a thirty-percent market share, significantly larger than five
percent. Even CertainTeed, the third largest manufacturer, holds an eleven to fifteen percent
market share.

Armstrong argues we cannot find substantial foreclosure because its exclusivity
agreements do not harm all rivals, pointing to USG and CertainTeed’s significant market shares.
But to determine substantial foreclosure, we ask whether Armstrong’s exclusivity agreements “bar
a substantial number of rivals or severely restrict the market’s ambit.”132 While the United
States ceiling tile market has three established competitors, a new manufacturer had not
successfully entered the market for thirty years before 2013. Rockfon argues it is a “maverick”
firm with (1) more aggressive prices and (2) unique products.133 Department of Justice Merger
Guidelines instruct regulators ask whether a merger “may lessen competition by eliminating a
‘maverick’ firm, i.e., a firm that plays a disruptive role in the market to the benefit of costumers.”134
Elimination of a maverick under anti-trust law has the same ability to lessen competition. A jury

could find while Armstrong’s exclusivity agreements do not foreclose a substantial number of

17

rivals, exclusivity severely restricts the market’s ambit by preventing a “maverick” like Rockfon
from achieving a footing in the market,

The loyalty discount agreements in Eisai do not present the same anti-competitive conduct
as Armstrong’s exclusivity agreements. ln Eisai, the defendant entered into agreements with
hospitals offering incremental discounts if the hospitals purchased a certain percentage of its drugs
from the defendant.135 The defendant offered (1) a flat discount of one percent if a hospital
purchased less than seventy-five percent of its drugs from the defendant and (2) discounts ranging
from nine to thirty percent if the hospitals purchased over seventy-five percent of its drugs from
the defendant.136 While this incentivized purchasing the defendant’s drugs, the hospitals “were not
contractually obligated to do so.”137 lf a hospital terminated the agreement, it could still buy the
defendant’s drugs at wholesale prices.138

The district court granted summary judgment for the defendant on the plaintiffs Sherman
and Clayton Act claims and our Court of Appeals affirmed. The plaintiff argued the hospitals
lacked a meaningful choice to purchase the plaintiffs products, comparing the loyalty discount
agreements to the exclusivity agreements in ZF Merz`tor and Dentsply. The Court of Appeals
explained the defendant’s anti-competitive conduct differed from the challenged conduct in those
cases. lf the hospitals did not achieve the seventy-five percent target, the defendant did not cut off
supply to the hospital but merely offered the base one-percent discount. Even if the hospital
terminated the agreement, it could still buy the defendant’s drugs. The hospitals did not risk losing
access to the defendant’s products if they did not purchase seventy-five percent of its drugs from
the defendant, or even chose to instead purchase the plaintiffs drugs. The court distinguished a
case like Dentsply and ZF Merz'tor, where “the defendant threatened to refuse to continue dealing

with customers if customers purchased rival’s products.”139

18

Armstrong’s exclusivity agreements more closely resemble the exclusivity agreements in
Dentsply and ZF Merz'tor than the loyalty discount agreements in Ez'saz`. With the “No Rockfon”
clause in its exclusivity agreements, Armstrong provided if the covered distributor purchases
Rockfon tiles for resale in locations where the distributor did not sell Armstrong tiles, Armstrong
could, “in its sole discretion (a) terminate [the] Agreement or any other distribution arrangement
with any of them for cause.”140 ln other words, Armstrong could refuse to continue dealing with a
distributor if it purchased Rockfon tiles, Armstrong’s exclusivity agreements do not present the
same choice as the discount agreements in Ez'saz' since distributors risked losing Armstrong’s
products if they purchased Rockfon tiles,

Armstrong argues our case is like Barr Laboratorz'es v. Abbott Laboratorz'es, but the rebate
agreements in Barr resemble the discount agreements in Ez'saz'.141 ln Barr, the defendant contracted
with drugstores offering discounts if the drugstores purchased a certain volume of the defendant’s
drugs.142 The defendant charged back the difference between the discounted and undiscounted
price if the drugstore failed to purchase the target volume. The drugstores did not believe the
defendant’s contracts precluded them from buying competitors’ drugs.143 The plaintiff calculated
(1) the defendant maintained a fifty-percent market share and (2) the defendant’s contracts
foreclosed the plaintiff from fifteen percent of the market.144 The district court granted summary
judgment for the defendant and our Court of Appeals affirmed. The Court of Appeals held the
district court did not err in concluding fifteen-percent foreclosure combined with other factors-
the stability in the market and the emergence of new manufacturers-_showed a lack of “substantial
foreclosure.”145

We find Barr distinguishable for several reasons. The contracts in Barr were essentially

loyalty discount agreements, The defendant did not prohibit drugstores from carrying competitors’

19

products but rather only retracted a discount if the drugstore failed to purchase a target volume,
The defendant in Barr did not include a provision allowing it to terminate the agreements if the
drugstores carried a competitor’s product, unlike the “No Rockfon” clause allowing Armstrong to
terminate an agreement if the distributor carried Rockfon tiles, The plaintiffs foreclosure and
market share calculations were significantly lower than the alleged foreclosure and market share
attributed to Armstrong in our case. The district court in Barr also found the number of
manufacturers in the market increased by twenty-three percent in the relevant six-year
timeframe.146 Here, before Rockfon, a new competitor has not entered the market for thirty years
Rockfon adduced additional credible foreclosure evidence.

ln addition to the unavailability of alternative channels for tile sales, Rockfon argues
Armstrong’s exclusivity agreements both quantitativer and qualitatively foreclosed it from
growing in the suspended acoustical ceiling tile market in the United States

To show quantitative foreclosure, Professor Elhauge defined the relevant market as sales
of suspended acoustical ceiling tiles in the United States.147 Roxul further breaks down the market
into sixty-one geographical submarkets known as “Price Metros” where Armstrong can charge
different prices for their tiles.148 Professor Elhauge calculated, between 2014 and 2017, Armstrong
foreclosed thirty-eight to forty-one percent of the United States market in terms 0fv01ume.149 USG
and Armstrong’s exclusivity agreements together foreclosed approximately fifty-percent
foreclosure.150 Professor Elhauge further calculates after four years in the United States market,
Rockfon has only achieved a two-percent market share.151

Professor Elhauge compared (1) Rockfon’s unforeclosed distributors and (2) distributors
foreclosed by Armstrong’s exclusivity agreements He determined Rockfon grew “significantly

faster” among unforeclosed distributors when comparing foreclosed distributors and unforeclosed

20

distributors.152 He calculated between 2014 and 2017, Rockfon’s market revenue share among
foreclosed distributors did not grow at all, while its amongst unforeclosed customers increased
from 0.8% in 2014 to 3.2% in 2017.153 Professor Elhauge calculates in 2017, Rockfon’s market
share would have been 3.2% “but for” Armstrong’ s exclusivity agreements, as opposed to its actual
market share of l.9%.154

To show qualitative foreclosure, Roxul presents evidence showing Armstrong’s exclusivity
agreements forced Roxul to use inferior distributors A 2017 report from independent firm Simon-
Kutcher shows Rockfon had access to lesser quality distributors than Armstrong. Simon-Kutcher
rated distributors on a scale of one to five, weakest to strongest.155 lt concluded distributors
foreclosed by Armstrong’s exclusivity agreements rated on average 3.5, while unforeclosed
distributors rated 2.2.156 Roxul also points to evidence it had to rely on an insulation distributor
with “lack of specialized [ceiling tile] knowledge and ceiling contractor relationships.”157

Armstrong argues Professor Elhauge inflated his foreclosure calculation because he
included Armstrong’s incontestable “repair and replace” jobs With these jobs, contractors replace
worn-out Armstrong tiles with new tiles. The building owners generally desire Armstrong
replacement tiles to match the existing Armstrong tiles.158 Armstrong argues its exclusivity
agreements do not foreclose these sales since customer preference for the existing brand drives
“repair and replace” sales Armstrong cites deposition testimony showing the “repair and replace”
sales account for sixty to eighty percent of ceiling tile sales, while accounting for only thirty to
fifty percent of Rockfon’s sales in the United States.159 Armstrong argues Rockfon maintains a
seven to fourteen percent share of non-“repair and replace” sales.160

Rockfon responds “repair or replace” sales for Armstrong tiles account for only twenty-

five percent of suspended acoustical ceiling tile sales in the United States.161 Rockfon also denies

21

incontestability since an Armstrong representative testified contractors can use ceiling tiles
interchangeably; in other words, a contractor could use Rockfon tiles to replace existing Armstrong
tiles in a building.162 Rockfon further argues “repair and replace” sales exacerbate the effect of
exclusivity as distributors cannot forego exclusivity with Armstrong or switch to Rockfon tiles
without losing access to “repair and replace” sales.163

Armstrong also argues Rockfon’s growth in the United States negates substantial
foreclosure, Armstrong cites to an internal Rockfon presentation from September 2016 showing
Rockfon’s pace “to sell 28 million sqft of tile in 2016 which continues to be the fastest market
introduction in Rockfon history.”164 Armstrong cites another Rockfon presentation from 2016
claiming Rockfon “ha[s] a location selling tile in every maj or [metropolitan statistical area] in the
U.S.”165 ln a February 2018 presentation, Rockfon stated it has “[d]istributors in every major
market.”166

Rockfon disputes the number of its distributors in the United States Armstrong cites a
Rockfon document showing it has “190+ distribution points,”167 but Dr. Ordover at times testified
Rockfon has either 136 or 170 distributors.168 Rockfon also presents evidence Armstrong
foreclosed it from accessing the best distributors, forcing Rockfon to rely on inferior
distributors.169 For example, Rockfon enlisted an insulation distributor because, as a Rockfon
representative testified, “that was our only option after the changes that were forced on us through

the Armstrong pressures.”170

Armstrong also argues distributors preferred local production and Rockfon did not have a
manufacturing plant in the United States until July 2017.171 Armstrong cites a May 2015 Rockfon

report: “Distributors see local production as a necessary show of ROCKWOOL’s commitment to

22

the market. Without it, they will not take the risk of carrying ROCKFON as their sole ceilings
brand.”172

Armstrong cites a presentation from independent marketing consultant Simon-Kutcher
stating “Rockfon can still compete successfully” in the United States173 Rockfon responds in the
same presentation, Simon-Kutcher stated “[m]arket access is a valid concern,” as “[t] op customers
in the North American markets are exclusive to a competitor.”174

There are genuine issues of material fact as to whether Armstrong’s exclusivity agreements
substantially foreclosed the market for suspended acoustical ceiling tiles. Rockfon offers expert
testimony showing it would have grown faster but for Armstrong’s agreements Professor Elhauge
calculated Rockfon grew faster amongst unforeclosed customers than amongst foreclosed
customers Armstrong argues Professor Elhauge cannot attribute “repair and replace” sales to
Armstrong’s exclusivity agreements, but Professor Elhauge responds “repair and replace” jobs
exacerbate the effect of exclusivity. Armstrong points to Rockfon’s success in the United States
market, Rockfon’s priority for increasing its specification position, and distributor preference for
local production.

While Armstrong points to Rockfon’s success to show a lack of foreclosure, a new
competitor’s entry into the market does not necessarily negate foreclosure Armstrong cites
Mc Wane v. FTC.175 In Mc Wane, the Federal Trade Commission sued iron pipe fitting manufacturer
McWane under Section 5 of the F ederal Trade Commission Act. When a new rival attempted to
enter the market, McWane, the dominant market participant, threatened its distributors if they
purchased the new rival’s products, McWane would withhold rebates and deny access to its

products for twelve weeks.176 During the relevant timeframe, the rival’s market share grew ten

percent, while McWane’s share shrank.

23

The defendant argued on appeal the Federal Trade Commission erred in finding
“substantial foreclosure” under the rule of reason since the new rival entered the market and
attained significant growth. The court of appeals affirmed the Commission, explaining other courts
“have found monopolists liable for anticompetitive conduct where, as here, the targeted rival
gained market share-but less than it likely would have absent the conduct”177 Citing Dentsply
and ZF Meritor, the court explained “exclusive dealing measures that slow a rival’s expansion can
still produce consumer injury.”178 Rockfon argues it would have grown faster “but-for”
Armstrong’s exclusivity agreements and presents Professor Elhauge’s calculations showing Roxul
would have attained a higher market share “but for” Armstrong’s exclusivity.

While Armstrong argues anti-trust law does not entitle Rockfon to the “best” distributors,
our Court of Appeals instructs we look at the quality of distributors when determining anti-
competitive conduct. When discussing a monopolist’s anti-competitive conduct, the court
provided an example of when a monopolist’s exclusive dealing is illegal:

[S]uppose an established manufacturer has long held a dominant position but is

starting to lose market share to an aggressive young rival. A set of strategically

planned exclusive-dealing contracts may slow the rival’s expansion by requiring it

to develop alternative outlets for its product, or rely at least temporarily on inferior

or more expensive outlets Consumer injury results from the delay that the dominant

firm imposes on the smaller rival’s grow'th.179

Assuming Rockfon proves Armstrong a monopolist, a jury could find because Armstrong’s
exclusivity agreements, coupled with the agreements containing the “No Rockfon” clause, forced
Rockfon to use inferior distributors, such agreements substantially foreclosed Rockfon from the
market.

While Rockfon’s growth may be relevant to “substantial foreclosure,” a jury must decide
whether Armstrong’s exclusivity agreements prevent Rockfon from ever attaining “‘the critical

level necessary’ to pose a real threat to [Armstrong]’s business.”180

24

2. We find a genuine issue of fact as to Armstrong’s market power,

Roxul must show “significant market power by the defendant[.]”181 For monopolization

claims under Section 2 of the Sherman Act in particular, Rockfon must establish Armstrong (1)
possessed monopoly power and (2) maintained monopoly power “as distinguished from growth or
development as a consequence of a superior product, business acumen, or historic accident.”182
a. The parties dispute whether Armstrong possesses monopoly power,

“Monopoly power is the ability to control prices and exclude competition in a given
market.”183 We infer “monopoly power” from “a predominant share of the market, and the size of
that portion is a primary factor in determining whether power exists.”184 Our Court of Appeals
determined a market share “significantly larger than 55%” establishes the requisite predominant
market share.185 ln the event a defendant has less than a predominant market share, a plaintiff can
establish monopoly power with other factors, including “the size and strength of competing firms,
freedom of entry, pricing trends and practices in the industry, ability of consumers to substitute
comparable goods, and consumer demand.”186
Rockfon argues monopoly power based on Armstrong’s share of the market Professor
Elhauge found Armstrong maintains “an overall revenue share of 61-62% and an overall average
square-foot share of 55-56% from 2013-2017.”187 With respect to Armstrong’s distribution
network, Rockfon points to evidence showing Armstrong has “over 15% more distribution points
than the number two player which approximates to 900 distributor representatives.”188
Rockfon argues Armstrong’s market share combined With factors like exclusivity
agreements, the need for a domestic manufacturing plant,189 economies of scale,190 and patent

protection191 allow a jury to find Armstrong possesses monopoly power in the United States.192

Professor Elhauge also testified “repair and replace” jobs give Armstrong a significant

25

market power and present a barrier for new entrants to the market.193 Professor Elhauge argues
because Armstrong knows contractors working “repair and replace” jobs demand Armstrong tiles
to replace existing Armstrong tiles, it can charge higher prices for these sales.194 Professor Elhauge
also explains Armstrong charges thirty percent more for its Optima and Ultima line of ceiling tiles
than Rockfon’s comparable Sonar and Alaska db 1ines.195 Dr. Ordover testified through discounts,
Armstrong charged below its list price for thirty-four to fifty-one percent of its sales.196

Armstrong cites evidence showing it has only 355 distribution locations and 109 outside
sales representatives in the United States.197 Armstrong argues market share is properly measured
by volume of sales and Professor Elhauge measured Armstrong’s market share as fifty-three and
fifty-five percent by volume.198 Dr. Ordover testified Professor Elhauge excluded smaller ceiling
tile manufacturers like OWA, Top Tile, and Sky Acoustics when he calculated Armstrong’s market
share.199 Armstrong argues Professor Elhauge acknowledged these smaller companies
“collectively achieved a 4% market share of tile and grid sales in North America.”200 Dr. Ordover
also found between 2013 and 2017, Armstrong had less than a fifty-percent market share in twenty
five of the Pricing Metros.2°1 Armstrong argues even assuming a sixty-percent market share, our
Court of Appeals has never recognized a defendant with a sixty-percent market share as a
monopolist in an anti-trust case.

While Armstrong argues we cannot find it a monopolist with only a sixty-percent market
share, this is not the law. Our Court of Appeals determined a plaintiff establishes predominant
market share with “significantly larger than 55%.”202 A plaintiff can show monopoly power even
with a showing of less than fifty-five percent by pointing to other relevant factors like barriers to
entry.203 The ultimate test is whether Armstrong has “the ability to control prices and exclude

competition in a given market.”2114

26

The parties raise a genuine issue of fact as to Armstrong’s market share, A reasonable jury
could credit Professor Elhauge’s calculation of market share. Rockfon points to several other
relevant factors from which a jury could conclude Armstrong possesses monopoly power,
including the need for a domestic plant, economies of scale, patent protection, and the significant
share of “repair and replace” jobs, all showing barriers to entry into the United States market.

b. A jury must determine whether Armstrong used monopoly power to
foreclose competition.

Under the second element of the Section 2 claims, Rockfon must show Armstrong
maintained monopoly power “as distinguished from growth or development as a consequence of
a superior product, business acumen, or historic accident.”205 ln other words, Rockfon must prove
Armstrong used its monopoly power “to foreclose competition.”z°6 “Unlawful maintenance of a
monopoly is demonstrated by proof that a defendant has engaged in anti-competitive conduct that
reasonably appears to be a significant contribution to maintaining monopoly power,”z°7

Rockfon argues Armstrong has the power to exclude rivals from the market. Rockfon cites
Armstrong’s dealings with Acousti and CEMEX, showing Armstrong pressured contractors and
distributors to refrain from carrying Rockfon tiles.208 Professor Elhauge opined Armstrong charges
higher prices for its tiles than its smaller competitors and can charge prices because of its
significant market share.209 Rockfon also argues Armstrong’s ability to insert the “No Rockfon”
clause in agreement without consideration demonstrates its power to exclude rivals

Armstrong argues it does not have the ability to exclude rivals from the market, Dr.
Ordover opined Armstrong cannot exclude rivals, pointing to (1) Rockfon’s entry into the market
and growth, achieving an approximately two-percent share of the United States market after four
years, and (2) the existence of two formidable competitors, USG and CertainTeed, holding a thirty

and fifteen percent market share respectively.210 Dr. Ordover also found Armstrong charged higher

27

prices due to rising demand, higher costs, and Armstrong marketing higher quality product.211

Armstrong also argues its distributors received consideration in return for inclusion of the “No
Rockfon” clause, namely, the ability to carry Armstrong tiles at new distributor locations acquired
by the larger distributor.212

Professor Elhauge responds Dr. Ordover’s claim of Rockfon’s growth showing
Armstrong’s inability to exclude rivals is misleading. He argues to determine whether Armstrong
excluded Rockfon, We “compare [Rockfon’s] actual growth to an estimate of how they would have
grown but-for the [anticompetitive] conduct.”213 Professor Elhauge calculates in 2017, Rockfon’s
market share would have been 3.2% “but for” Armstrong’s exclusivity agreements, as opposed to
its actual market share of 1.9%.214

We find a genuine issue of material fact as to whether Armstrong used monopoly power to
exclude rivals Rockfon presents evidence Armstrong charges higher prices for its products,
despite Rockfon offering comparable products Armstrong presents evidence it charged higher
prices due to rising demand, higher costs, and higher quality products A jury must decide whether
Armstrong can exclude rivals,

3. We find genuine issues of material fact on whether Armstrong’s exclusivity
agreements were of sufficient duration to prevent meaningful competition
by rivals,

Roxul must show Armstrong’s exclusivity agreements were “of sufficient duration to
prevent meaningful competition by rivals.”215 Long-term exclusivity agreements are not per se
unlawful, but “[t]he significance of any particular contract duration is a function of both the
number of such contracts and market share covered by the exclusive-dealing contracts.”216 ln ZF

Meritor, our Court of Appeals held exclusivity agreements with five to seven year terms with every

purchaser, foreclosing eighty-five percent of the market, showed the agreements prevented

28

meaningful competition.217 Agreements less than one year, on the other hand, are presumptively
lawful.218

Armstrong argues its exclusivity agreements last three years.219 Armstrong further argues
it did not have exclusivity agreements with all of its distributors, citing its agreements with
Marjam, Kamco, and Contractors Choice Supply.220 Rockfon argues while its written exclusivity
agreements list terms of three years, Armstrong had “verbal understandings” with its distributors
exclusivity would last indefinitely, citing an email between Armstrong representatives from
2014.221 Rockfon also cites an Armstrong representative’s testimony showing Armstrong has
exclusivity agreements with all of its distributors222

Rockfon adduces credible evidence creating genuine issues of material fact as to the
duration of the exclusivity agreements Combined with evidence of Armstrong’s share of the
market, a reasonable jury could credit Rockfon’s evidence and decide Armstrong’s exclusivity

agreements prevent meaningful competition by its rivals,

4. We find a genuine issue of fact as to procompetitive benefits and
anti-competitive effects of Armstrong’s exclusivity agreements

Our Court of Appeals instructs we perform “an analysis of likely or actual anticompetitive
effects considered in light of any procompetitive effects.”223 Armstrong argues its exclusivity
agreements have only procompetitive benefits because the agreements prevent competitors from
free-riding on its investments in its distributors

Dr. Ordover opined exclusive dealing arrangements have procompetitive benefits:
“[W]herein a distributor sells only or primarily the products of a single manufacturer can
incentivize investments in a brand and increase competition among brands even if competition
among distributors of the same brand is restricted.”224 He also opined exclusive dealing between a

distributor and a manufacturer prevents a rival manufacturer from “free-riding” on the

29

manufacturer’s investment in the distributor.225 Armstrong invests in its distributors by (1) sharing
job opportunities in the distributor’s sales territory, and (2) developing “Action Plans” to help
distributors grow and improve their business226 Armstrong also provides training courses for its
distributors on “general sales and marketing methods” and “inventory management.”227 Dr.
Ordover testified Roxul could “free ride” on Armstrong’s investments by using its distributors
While acknowledging the exclusivity agreements in this case prevent distributors from selling
Rockfon products even in areas where the distributor does not sell Armstrong products, Dr.
Ordover argues Rockfon could still take advantage of Armstrong’s investments when distributor
employees trained by Armstrong move locations228 Armstrong also enacted the “Gold Circle”
program to provide rebates for its exclusive distributors based on sales figures229

While acknowledging exclusivity can produce procompetitive benefits, Rockfon argues
Armstrong’s exclusive agreements have no procompetitive benefits Rockfon also argues
Armstrong overstates its investment in its distributors Professor Elhauge found Armstrong offers
its distributors only one “manufacturer agnostic” training course_-a course not specific to
Armstrong’s products230 He explained Rockfon could only potentially “free-ride” on this course
since it does not pertain only to Armstrong’s products He explained the training course was highly
selective and Armstrong charges attendants $1,500 for the class.231 Professor Elhauge explains
Rockfon similarly invests in its distributors even without exclusivity agreements232 He found
Rockfon offered greater rebates to its customers than Armstrong.233 He also explains exclusivity
reduces investments in a distributor since a firm like Armstrong with an exclusivity agreement

does not have to compete with rivals.234 He further opined any increased investment provides no

benefit to the ultimate consumers of the tiles,235

30

We find a genuine issue of fact as to whether Armstrong’s exclusivity agreements provide
procompetitive benefits Armstrong offers evidence its exclusivity agreements provide
procompetitive benefits by preventing “free-riding” on its distributor investments Rockfon offers
evidence showing the exclusivity agreements do not offer procompetitive benefits because
Armstrong overstates the impact of its investments Rockfon also offers evidence it invests in its
distributors even without exclusivity. A jury must decide whether Armstrong’s exclusivity
agreements offer any procompetitive benefits

5. We find a genuine issue of material fact as to whether Armstrong
coerced customers into accepting exclusivity.

We consider “whether there is evidence that the dominant firm engaged in coercive
behavior.”236

Rockfon cites evidence showing Armstrong coerced its distributors into accepting the “No
Rockfon” Clause. Frank Salters, a former manager with Armstrong’s distributor CEMEX, attended
a meeting with Armstrong representatives in 2014.237 During the meeting, an Armstrong
representative told him if CEMEX carried Rockfon products, even in areas where CEMEX did not
sell Armstrong products, “it could affect the distribution position with Armstrong in the markets
that they had the line.”238 Mr. Salters understood this to mean CEMEX would lose Armstrong’s
business if it tried to sell Rockfon products239 Ms. Hart, a Rockfon sale representative, talked to a
representative from the distributor Kamco in Connecticut.240 The Kamco representative told her
Kamco would not let him place an order with Rockfon because Kamco “didn’t want to jeopardize
[its] relationship With Armstrong.”241

Armstrong argues it did not coercively prevent its distributors from carrying the Rockfon

line. Armstrong argues its distributors wanted to carry the Armstrong line and willingly entered

into its exclusivity agreements The president of Hughes Industries, one of Armstrong’s

31

distributors, testified he preferred Armstrong over Rockfon because “[i]t’s a name brand, it’s
already accepted . . . it’s the premier line to have.”242 ln cases where a larger distributor acquired
a smaller distributor, Armstrong argues the larger distributor received the ability to transfer the
Armstrong line to the newly acquired distributor in return for applying the “No Rockfon” clause
to the acquired distributor.243

While Armstrong offers evidence its distributors willingly entered into exclusivity
agreements, a reasonable jury could find Armstrong enforced its exclusivity agreements with
coercion, thus creating an anti-competitive effect244 Rockfon offers evidence showing CEMEX
felt threatened it would lose business if it sold Rockfon tiles245

6. We find a genuine issue of material fact as to competitors’ use of
exclusive dealing.

We also ask whether Armstrong’s competitors used exclusive dealing agreements246
Rockfon presents evidence USG has exclusivity agreements with distributors Armstrong offers
evidence showing Rockfon has exclusivity agreements with distributors Rockfon responds it
briefly had an exclusivity agreement with a distributor but no longer has exclusivity with any
distributor.247

The parties’ evidence of competitors’ exclusivity agreements does not warrant summary
judgment A jury can consider this evidence in determining whether Armstrong’s use of

exclusivity agreements violates anti-trust laws

7. We find a genuine issue of material fact as to whether Armstrong’s
exclusivity agreement caused an anti-trust injury.

We also ask whether Armstrong’s exclusivity agreements caused anti-trust injury.248 We
ask whether the plaintiffs “loss stems from a competition-reducing aspect or effect of the

defendant’s behavior.”249 ln ZF Merz'tor, our Court of Appeals found sufficient evidence existed

32

the defendant’s exclusive dealing agreements foreclosed a substantial share of the market for truck
transmission and the plaintiff exited the market because it could not maintain a “high enough
market shares to remain viable.”250 Because of such foreclosure evidence, the court found a jury
could conclude the plaintiffs “inability to grow was a direct result of [the defendant]’s

exclusionary conduct.”251

Rockfon offers evidence from which a jury could conclude foreclosure limited Rockfon’s
ability to grow. Professor Elhauge calculated between 2014 and 2017, Rockfon grew faster
amongst “unforeclosed” customers than amongst foreclosed customers bound by Armstrong’s
exclusivity agreements252 Further, Professor Elhauge found Rockfon would have achieved a 1.3%
greater market share in the absence of Armstrong’s exclusivity agreements253 A jury could find
Armstrong’s exclusivity agreements caused Rockfon’s inability to grow and thus caused an anti-
trust injury.

B. We deny Rockfon’s Motion as there are genuine issues of material fact on
whether the “No Rockfon” clause is a naked restraint.

Rockfon argues Armstrong’s “No Rockfon” clause is a naked restraint under Section 3 of
the Clayton Act, with no other purpose than preventing Armstrong distributors from carrying
Rockfon tiles A naked restraint has “no purpose except (the) stifling of competition.”254 As
explained, Armstrong adduces evidence it instituted the “No Rockfon” clause to prevent free-
riding, an acknowledged procompetitive benefit255 Armstrong raises a genuine issue of fact as to
whether the “No Rockfon” clause is a naked restraint We deny Rockfon’s motion for summary
judgment under Section 3 of the Clayton Act.

III. Conclusion.
ln an accompanying Order, we deny (1) Rockfon’s motion for summary judgment on its

claim under Section 3 of the Clayton Act limited to the “No Rockfon” clause and (2) Armstrong’s

33

motion for summary judgment on Rockfon’s claims under Section 1 and 2 of the Sherman Act,

and Section 3 of the Clayton Act.

 

1 Our Policies and Procedures require a Statement of Undisputed Material F acts (“SUMF”) and an
appendix in support of summary judgment Roxul filed its initial SUMF (“Roxul SUMF”) at ECF
Doc. No. 207 and its memorandum in support of summary judgment at ECF Doc. No. 206.
Armstrong filed its SUMF (“Annstrong SUMF”) at ECF Doc. No. 209 and its memorandum at
ECF Doc. No. 208. The parties filed a Joint Appendix (“.loint App.”) in support of their motions
for summary judgment at ECF Doc. No. 201. Roxul filed its opposition memorandum at ECF Doc.
No. 242 and its response SUMF (“Roxul Response SUMF”) at ECF Doc. No. 243. Armstrong
filed its opposition memorandum at ECF Doc. No. 237 and its response SUMF (“Armstrong
Response SUMF”) at ECF Doc. No. 238. The parties filed a supplement to the Joint Appendix in
support of their oppositions at ECF Doc. No. 23 9. Rockfon filed its reply to Armstrong’s
opposition at ECF Doc. No. 253 and Armstrong filed its reply at ECF Doc. No. 254. The parties
filed a second supplement to the Joint Appendix in support of their replies at ECF Doc. No. 258.
We cite to the Joint Appendix referencing the Bates number (e.g. JA0001).

2 ECF Doc. No. 209 (Armstrong SUMF) 11 1.

3 Id. at 11 3.

4 Id. at 112.

5 Id.

6 Id. atjl 7.

7 Id.; ECF Doc. No. 243 (Roxul Response SUMF) 11 7.

8 ECF Doc. No. 209 (Armstrong SUMF) 11 107.

9 Id. at 11 108.

10 ECF Doc. No. 243 (Roxul Response SUMF)11 109.

11 ECF Doc. No. 209 (Armstrong SUMF) 11 109.

12 Id. at 11 110.

13 Id. at 11 38.

14 Id. at 11 113; ECF Doc. No. 243 (Roxul Response SUMF) 11 113.

15 ECF Doc. No. 201 (Joint App.), at JA6794 (Elhauge Report).

34

 

15 ECF Doc. No. 209 (Armstrong SUMF)11 4.
17 ECF Doc. No. 243 (Roxul Response SUMF)11 133.

18 ECF Doc. No. 209 (Armstrong SUMF) 11 13; ECF Doc. No. 243 (Roxul Response SUMF) 1111
105, 124.

19 ECF Doc. No. 201 (Joint App.), at JA6717 (Elhauge Report).

20 ECF Doc. No. 209 (Armstrong sUMF) 11 21.

21 Id. at 11 22.

22 ECF Doc. No. 201 (Joint App.), at JA0056.

25 ECF Doc. No. 209 (Armstrong SUMF)11 31; ECF Doc. No. 243 (Roxul Response SUMF)11 31.
24 ECF Doc. No. 201 (Joint App.), at JA6813 (Elhauge Report).

25 Id. at JA0197.

26 Id. at JA0216 (Ducker Report).

27 ld

28 ECF Doc. No. 209 (Armstrong SUMF)1149; ECF Doc. No. 243 (Roxul Response SUMF)1149.
29 ECF Doc. No. 201 (Joint App.), at JA2398 (Rockfon SD Growth Plan, June 2016).

511 ECF Doc. No. 243 (Roxul Response SUMF)11 51.

51 ECF Doc. No. 209 (Armstrong SUMF)11 55.

52 ECF Doc. No. 239 (Joint App.), at JA8033 (N.T. R. Lay, Aug. 14, 2018).

55 ECF Doc. No. 209 (Armstrong SUMF)11 6.

34 Id_

25 ECF Doc. No. 201 (Joint App.), ar JA1693.

56 Id. at JAO603, JA5041.

57 Id. at JA0603.

35

 

58 ECF Doc. No. 201 (Joint App.), at JA1374.

39 Id

4° ECF Doc. No. 207 (Roxul sUMF) 11 6.

41 161 311 10.

42 ECF Doc. No. 209 (Armstrong sUMF)11 35.

45 161 3111 39.

44 ECF Doc. No. 207 (Roxul sUMF)11 13.

45 161

46 ECF Doc. No. 201 (Joint App.), at JA6139.

47 161 atJA1371-72.

48 161 ar JA6140.

49 161 ar 1A5986.

50 161

51 lar

52 ECF Doc. No. 209 (Armstrong sUMF)11 100.

55 Ia'. at 11 101; ECF Doc. No. 243 (Roxul Response SUMF)11 101.
54 ECF Doc. No. 209 (Armstrong sUMF)11 104.

55 ECF Doc. No. 239 (Joint App.), ar JA8045-46 (N.T. s. Noeth, Aug. 23, 2018).
56 ECF Doc. No. 209 (Armstrong sUMF)11 92.

57 161 311 95.

58 161 611 96.

59 ECF Doc. No. 243 (Roxul Response SUMF)11 99.

60 ECF Doc. No. 201 (Joint App.), at JA3300-54.

36

 

0110'. at JA3361.

62 Ia'. at JA6713 (Elhauge Report).

65 Ia'. at JA7200 (Elhauge Rebuttal Report).
64 Id. at JA6718 (Elhauge Report).

65 Id_

66 Id. at JA6744 (Elhauge Report).

67 Ia'. at JA6757 (Elhauge Report).

00 Id.

69 Ia'. at JA6823 (Elhauge Report).

70 Id_

71 Ia'. at JA6718 (Elhauge Report).

72 Ia'. at JA6841 (Elhauge Report).

73 Id_

74 Id. at JA6854 (Elhauge Report).

75 Id. at JA6859 (Elhauge Report).

76 Ia'. at JA6857 (Elhauge Report).

77 Ia'. at JA6867 (Elhauge Report).

78 Ia'. at JA6907 (Ordover Report).

79 Ia'. at JA6913 (Ordover Report).

00 Ia'. at JA7279 (Ordover Rebuttal Report).

81 Ia'. at JA7280; Ia'. at JA0216 (Ducker reported assuming a “solid distribution network established
upfront,” Rockfon could “capture up to 3% of the overall suspended ceiling market” in five years.).

02 Ia'. at JA6943 (Ordover Report).

55 Ia'. at JA6945 (Ordover Report).
37

 

84 Id. at JA6951 (Ordover Report).

85 Summary judgment is proper when “the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.
P. 56(a). “Material facts are those ‘that could affect the outcome’ of the proceeding, and ‘a dispute
about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury to return
a verdict for the non-moving party.”’ Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.
2017) (quoting Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 201 1)). On a motion for summary
judgment, “we view the facts and draw all reasonable inferences in the light most favorable to the
nonmovant.” Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v. Harris, 550 U.S. 372, 378
(2007)). “The party seeking summary judgment ‘has the burden of demonstrating that the
evidentiary record presents no genuine issue of material fact.”’ Parkell v. Danberg, 833 F.3d 313,
323 (3d Cir. 2016) (quoting Willz's v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 643
(3d Cir. 2015)). If the movant carries its burden, “the nonmoving party must identify facts in the
record that would enable them to make a sufficient showing on essential elements of their case for
which they have the burden of proof.” Willz's, 808 F.3d at 643 (citing Celotex Corp. v. Catrett, 477
U.S. 317, 323 (1986)). “lf, after adequate time for discovery, the nonmoving party has not met its
burden, pursuant to F ederal Rule of Civil Procedure 56, the court must enter summary judgment
against the nonmoving party.” Willz's, 808 F.3d at 643 (citing Celotex Corp., 477 U.S. at 322-323).

86 We dismissed Roxul’s state law claim for tortious interference with business relations and
eliminated Roxul’s claims concerning the Canadian market for lack of jurisdiction ECF Doc. No.
15.

07 Eisai, lnc. v. Sanofi Aventz`s US., LLC, 821 F.3d 394, 403 (3d Cir. 2016) (citing ZF Merz'tor,
LLC v. Eal‘On COrp., 696 F.3d 254, 269 n.9 (3d Cir. 2012)).

80 ZF Meritor, 696 F.3d at 270.
89 Insight Equity A.P. X LP v. Transl'tions Optical, Inc, No. 10-635, 2016 WL 3610155, at *4 (D.
Del. July 1, 2016) (citing ZF Meritor, 696 F.3d at 281).

90 ZF Merz'tor, 696 F.3d at 281 (“The rule of reason governs Plaintiffs’ claims under Section 1 and
Section 2 of the Sherman Act, and Section 3 of the Clayton Act.”).

91 Id. at 271 (quoting Tampa Elec. Co. v. Nashvz`lle Coal Co., 365 U.S. 320, 328 (1961)).
92 Id
95 Id. at 271-72.

94 lnsz'ght Equz'ty, 2016 WL 3610155, at *6 (quoting Omega Envtl., lnc. v. Gz'lbarco, lnc., 127 F.3d
1157, 1163 (9th Cir. 1997)).

95 ZF Merz`tor, 696 F.3d at 272.

38

 

96 lar

97 Eisai, 821 F.3d at 403 (quoting United States v. Microsoft Corp., 253 F.3d 34, 69 (D.C. Cir.
2001)).

90 Ia’. (quoting United States v. Dentsply Int’l, lnc., 399 F.3d 181, 191 (3d Cir. 2005)).

99 Ia'. (citing Se. Missouri Hosp. v. C.R. Bara', lnc., 642 F.3d 608, 616 (8th Cir. 2011)).

100 ZF Meritor, 696 F.3d at 286 (quoting Dentsply, 399 F.3d at 191).

101 Eisai, 821 F.3d at 404 (quoting ZFMeritor, 696 F.3d at 285).

102 McWane, lnc. v. F.T.C., 783 F.3d 814, 837 (1 lth Cir. 2015) (citing Microsoft, 253 F.3d at 70).
105 Insight Equity, 2016 WL 3610155, at *6 (quoting Omega, 127 F.3d at 1163).

104 GN Netcom, 166. v. Plantronics 166_, 278 F. supp. 3d 824, 829 (D. Del. 2017) (quoting
Dentsply, 399 F.3d at 193) (explaining the court performs an “‘assessment of [the alternative
means]’ overall significance to the market,” and such alternative means must be “practical or
feasible in the market as it exists and functions”).

105 Dentsply, 399 F.3d at 181.

106 GN Netcom, 278 F. Supp. 3d at 824.

107 Ia’. at 826.

100 Ia’. at 830.

109 Id. at 827.

110 Ia’. at 828.

111 Id

112 Id. at 830.

113 Id_

114 Id. at 831.

115 Roxul argues architects make the final decision regarding tile brand, citing Santana Prod., lnc.
v. Bobrick Washroom Equip., lnc. 401 F.3d 123 (3d Cir. 2005). ln Santana, our Court of Appeals,

evaluating the toilet partition market, found “architects who would make the ultimate decision of
which product to specify for use in a particular project.” Ia'. at 133. Both the market and the

39

 

challenged conduct were significantly different than here, The parties here agree as to the ultimate
decision made by the contractor, They dispute the architect’s dispositive role. ln Santana, the
plaintiff challenged the defendant’s marketing statements to customers We are not addressing
marketing statements The parties in Santana sold toilet partitions We have disputed evidence as
to the role of architects We cannot simply transfer the realities of one market to another. Each
market requires a fact-sensitive analysis

116 ECF Doc. No. 201 (Joint App.), at JA2398 (Rockfon SD Growth Plan, June 2016).

117 Id. at JA6927 (Ordover Report).

118 161 ar JA6928 (ordover Report).

112 ECF Doc. No. 207 (Roxul sUMF) 11 123.

12° ECF Doc. NO. 201 (Joint App.), ar JA6794 (Elhauge Report).

121 ECF Doc. No. 239 (Joint App.), at JA8225 (N.T. E. Elhauge, Jan. 14, 2019).

122 ECF Doc. No. 201 (Joint App.), at JA5986.

125 Id. at JA6799 (Elhauge Report).

124 Id. at JA6778 (Elhauge Report).

125 ECF Doc. No. 239 (Joint App.), at JA7910 (Thompson Research Group Report on U.S. Ceiling
Tile Market).

126 ECF Doc. No. 201 (Joint App.), at JA6781 (Elhauge Report).

127 GN Netcom, 278 F. Supp. 3d at 831 (quoting Dentsply, 399 F.3d at 193).

128 Denrsply, 399 F.3d ar 185.

129 Id. at 190.

130 ]d

151Id. at 188.

152 Eisai, 821 F.3d at 403 (quoting Dentsply, 399 F.3d at 191) (emphasis added).
155 ECF Doc. No. 201 (Joint App.), at JA6790-01 (Elhauge Report).

154 Dep’t of Justice and the Fed. Trade Comm’n, Horizontal Merger Guidelines (Aug. 19, 2010).

40

 

155 Eisai, 821 F.3d 31394.

151 161 31400.

137 [d_

138 Id_

159 Ia'. (quoting ZF Meritor, 696 F.3d at 278).
140 ECF Doc. No. 201 (Joint App.), at JA1374.
141 Barr Labs., lnc. v. Abbott Labs., 978 F.2d 98 (3d Cir. 1992).
142 Id. at 104.

145 Id. at 105.

1441d

145 Ia'. at 11 1.

140 Id. at 103.

147 ECF Doc. No. 201 (Joint App.), at JA6718 (Elhauge Report). At the motion to dismiss stage,
we limited the case to the United States market and excluded Canadian market,

1481d

149 Ia'. at JA6823 (Elhauge Report).

150 Id

151 Ia'. at JA6784 (Elhauge Report).

152 Ia'. at JA6839; JA6841 (Elhauge Report) (finding 0.1% growth or less from 2014-17 among
customers foreclosed by Armstrong’s exclusivity and 0.8% growth among unforeclosed
customers).

155 Ia'. at JA6841 (Elhauge Report).

154 Id

155 Id. at JA7210 (Elhauge Rebuttal Report).

156 ]d
41

 

151 161
150 Ia'. at JA6782 (Elhauge Report).

159 Ia'. at JA6196-97 (N. T. J. Medio, Nov. 6, 2018) (“But l’ve seen estimates from our competitors
in their publicly available documents that it’s anywhere from 60 to 80 percent of the demand.”).

160 ECF Doc. No. 209 (Armstrong SUMF)11 10.

161 ECF Doc. No. 201 (Joint App.), at JA6799 (Elhauge Report).

162 ECF Doc. No. 239 (Joint App.), at JA8030-31 (N.T. R. Lay, Aug. 14, 2018).

165 ECF Doc. No. 201 (Joint App.), at JA7223-24 (Elhauge Rebuttal Report).

164 Ia'. at JA2454.

165 Id. at JA72 67 (Ordover Rebuttal Report).

166 Ia’. at JA3938.

167 Ia'. at JA1830 (“Strategy for ROCKFON tiles in North America”).

165 Id. at JA6934 (finding 136 distributors); JA7268 (173 distribution locations).

169 Ia'. at JA7210 (Elhauge Rebuttal Report) (finding the “average distributor strength (rate 1-5,
weakest to strongest) was 3.5 for foreclosed distributors but only 2.2 for accessible distributors,
confirming that the foreclosure forced Rockfon to turn to less efficient distributors”).

170 ECF Doc. No. 239 (Joint App.), at JA8045-46 (N.T. S. Noeth, Aug. 23, 2018).

171 ECF Doc. No. 201 (Joint App.), at JA6924-25.

172 Ia'. at JA1693.

175 Ia’. at JA3361.

174 Id_

175 McWane, 783 F.3d at 814.

176 Ia'. at 819.

177 Ia'. at 838.

42

 

178 Id

179 ZF Meritor, 696 F.3d at 271 (quoting Phillip Areeda & Herbert Hovenkamp, Antitrust Law 11
18020, at 64 (Zd Cd. 2002)).

150 Id. at 286 (quoting Dentsply, 399 F.3d at 191).
1511d. at 271.

152 Dentsply, 399 F.3d at 187 (quoting Eastman Koa'ak Co. v. Image Tech. Servs., lnc., 504 U.S.
451, 480 (1992)

155 Broadcom Corp. v. Qualcomm lnc., 501 F.3d 297, 307 (3d Cir. 2007).

154 Dentsply, 399 F.3d at 187 (intemal citations omitted) (citing United States v. Grz'nnell Corp.,
384 U.s. 563, 571 (1966)).

185 Id_
156 Id. (citing Tampa Elec. Co., 365 U.S. at 320).

157 ECF Doc. No. 201 (Joint App.), at JA6765 (Elhauge Report).

155 Ia'. at JA2717 (Armstrong Investor Q&A).

159 Id. at JA6775 (Elhauge Report) (manufacturing plants require huge investment).
190 Id. at JA6776 (Elhauge Report) (economies of scale).

191 Ia’. at JA6777 (Elhauge Report) (explaining Armstrong stated its “competitive position has been
enhanced by patents on products”).

192 ECF Doc. No. 242 (Roxul Opposition Brief), at p. 22.

195 ECF Doc. No. 201 (Joint App.), at JA6783 (“60% of revenue comes from replacing damaged
or old tiles, a business in which the original supplier needs to match the existing tiles.”); JA6799
(“[A]t least 25% of [suspended acoustical ceiling tile] sales are for repairing or replacing
Armstrong tiles and can be satisfied only by Armstrong tiles.”).

194 Ia’. at JA6783 (Elhauge Report).

195 Ia'. at JA7166 (Elhauge Rebuttal Report).

196 Ia’. at JA6958 (Ordover Report).

121 ECF Doc. No. 209 (Armstrong sUMF)11 34.
43

 

1911 ECF Doc. No. 201 (Joint App.), ar JA6764 (Elhauge Report)-

199 Ia'. at JA7339 (Ordover Rebuttal Report).

200 lar

201 Id, at JA7340 (Ordover Rebuttal Report).

202 Dentsply, 399 F.3d at 187.

203 Id

204 Broadcom, 501 F.3d at 307.

205 Demsply, 399 F.3d at 187 (quoting Easrman Kodak Co., 504 U.s. ar 480).
206 161 (quoting Easrman 1<6616116 Co., 504 U.s. 31482-83)-

207 Id'

208 ECF Doc. NO. 201 (Joint App.), ar JA1372, JA5986~

209 161 at JA6785 (Elhauge Report)-

210 Id_ at JA6957 (Ordover Report).

211 161 at JA6959-60 (ordover Report)-

212 ECF DOC_ NO, 209 (Annstrong sUMF) 11 39; ECF Doc. No. 201 (Joint App.), 31140741~
213 ECF Doc. No. 201 (Joint App.), ar JA7172 (Elh=@luse R€buffal R€P°“)~
214 161 at JA6841.

215 ZF Merz'tor, 696 F.3d at 271-72.

216 161 a1287.

211 161 31286-87.

218 Id_

219 ECF Doc. No. 209 (Armstrong SUMF) 11 31.

220 161 3111 33.
44

 

221 ECF Doc. No. 201 (Joint App.), at JA1371-72.

222 Id. at JA4357 (N.T. R. Loufek, Aug. 21, 2018) (“Q: Are you aware of any distributors having
non-written agreements with Armstrong to not sell Rockfon‘.7 . . . [A]: l believe all of our
distributors have an agreement.”).

225 ZF Meriror, 696 F.3d 31271-72.

224 ECF Doc. No. 201 (Joint App.), ar JA6943 (ordover Report).

225 Id. at JA6945 (Ordover Report).

226 Ia'. at JA6946 (Ordover Report).

227 Id. at JA6949 (Ordover Report).

225 Ia'. at JA6951 (Ordover Report) (“Armstrong would likely have trained that distributor’s staff
at other locations where Armstrong products were resold by the same distributor.”).

229 Id. at JA6950 (Ordover Report).

250 Id. at JA7239 (Elhauge Rebuttal Report).

251 Ia'. at JA7239-40 (Elhauge Rebuttal Report).

252 Id. at JA7151 (Elhauge Rebuttal Report).

255 Ia'. at JA7242 (Elhauge Rebuttal Report) (finding “Rockfon made larger proportional
investments in ‘Gold Circle’-like promotional programs than Armstrong did with the benefit of
exclusivity”).

254 161 at JA7151 (Elhauge Rebuttal Report).

235 Id

256 ZF Meritor, 696 F.3d at 272 (citing Race Tz'res Am., lnc. v, Hoosier Racing Tire Corp., 614
F.3d 57, 77 (3d Cir. 2010)).

257 ECF Doc. No. 201 (Joint App.), at JA6139-40.
255 Id. at JA6140.
239 Id

240 161 ar JA4594.
45

 

241 Id

242 Ia'. at JA6161.

245 ECF Doc. No. 209 (Armstrong SUMF) 11 39 (under distribution agreements with large
distributors like Foundation, Armstrong required these distributors to obtain Armstrong’s consent
before allowing an acquired distributor to carry Armstrong products).

244 lnsz`ght Equz'ty, 2016 WL 3610155, at *6 (finding a triable issue of material fact when plaintiff
offered evidence third-party distributors rejected its business out of concern for their exclusive

arrangements with defendant).

245 ECF Doc. No. 201 (Joint App.), at JA6140 (former CEMEX employee swore he understood “if
CEMEX pursued or attempted to pursue the Rockfon line, that CEMEX might lose the Armstrong
line and its rights under the Distribution Agreement”).

246 ZF Meritor, 696 F.3d at 272.

247 ECF Doc. No. 201 (Joint App.), at JA0668, JA0746; ECF Doc. No. 239 (Joint App.), at JA8065-
66 (N.T. J. Moynihan, Sept. 11, 2018).

245 ZF Merz'tor, 696 F.3d at 289.

249 Atl. Rich]iela' Co. v. USA Petroleum Co., 495 U.S. 328, 344 (1990).

250 ZF Merz`tor, 696 F.3d at 289.

251 Id

252 ECF Doc. No. 201 (Joint App.), at JA6841 (Elhauge Report) (opining Rockfon’s market
revenue share amongst foreclosed distributors did not grow at all, while its share of unforeclosed

increased from 0.8% in 2014 to 3.2% in 2017).

255 Ia'. (Elhauge Report) (showing Rockfon has achieved a l.9% volume-based market share, and
would have achieved a 3.2% volume-based market share in an unforeclosed market).

254 Evans v. S. S. Kresge Co., 544 F.2d 1184, 1191 (3d Cir. 1976).

255 See Section II.A.4.

46

